         Case 1:13-cr-00360-AJN Document 371 Filed 09/15/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     9/15/2020

 Gary Thomas,

                       Movant,
                                                                             19-CV-9756 (AJN)
                –v–
                                                                            13-CR-0360-2 (AJN)
 United States of America,
                                                                                   ORDER
                       Respondent.



ALISON J. NATHAN, District Judge:

       The time for Defendant Gary Thomas to supplement his reply brief is extended to
October 31, 2020. The Clerk of Court is respectfully directed to mail a copy of this Order to Mr.
Thomas and to note the mailing on the public docket.

       SO ORDERED.


Dated: September 15, 2020                 __________________________________
       New York, New York                          ALISON J. NATHAN
                                                 United States District Judge




                                                1
